DETAILED ACTION
Please note claim 35 seems to be inadvertently forgotten from the listing of the claims. It is noted that for examination purposes, claim 35 is being interpreted as cancelled so that the numbering of the claims 36-76 remains the same. The applicant should address the issue when responding to the office action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 7, 2022.  These drawings are accepted and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 10, 13-14, 16, 19, 21-22, 27, 30, 33, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In each of the independent claims, the applicant has amended the claims to include the limitation “the flap is not in contact with an elastomeric material having a lower elastic modulus than the body”. It is noted support for the negative limitation is not supported in the originally filed specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 13-14, 16, 19, 21-22, 27, 30, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (2015/0216627) in view of Tseng (2014/0370452).
Kopelman discloses with respect to claim 1, a removable dental appliance 1400/1600/1700/1800/1900 comprising an appliance body configured to at least partially surround a plurality of teeth of a patient (see figs. 14a-19, pars. 144-146), the appliance body defining a shell configured to receive a tooth of the plurality of teeth in an initial position (see abstract, par. 100) and a bendable flap 1406/1602/1702/1902 integrally formed with the appliance body to extend from a hinge axis of the shell (see figs. 14a-19, such that the figures show a position at rest and then the flap rotated about a hinge axis when placed on the tooth), wherein a rest position of the bendable flap intrudes into a space in the shell and the flap is not in contact with an elastomeric material having a lower elastic modulus than the body (par. 110, specifically “The one or more discontinuities can include one or more cuts, flaps,…” and “an orthodontic appliance can include one or more discontinuities without using any elastic member, such that the forces applied to the teeth are modulated through the use of discontinuities alone.”), wherein the bendable flap is configured to apply a force to a side of the tooth to cause movement of the tooth when the removable dental appliance is worn by the patient, and wherein the bendable flap is displaced into a deformed position to cause the force when the removable dental appliance is worn by the patient and the tooth is received in the shell (see abstract, pars. 144-146, 154, see figs. 16a-17c, see par. 110 regarding discontinuities including flaps being used without elastics). Kopelman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the shell comprising a surface that defines a void internal to the shell and shaped to receive the tooth in the desired position, wherein the bendable flap is configured to apply the force to the side of the tooth opposite from the void to cause movement of the tooth toward the void when the removable dental appliance is worn by the patient. 
Tseng teaches a removable dental appliance comprising an appliance body 31 configured to at least partially surround a plurality of teeth of a patient, the appliance body defining a shell 312/313 configured to receive a tooth of the plurality of teeth in an initial position and a protrusion 32 configured to apply a force to the tooth to cause movement of the tooth toward the desired position when the removeable dental appliance is worn by the patient, wherein the shell comprises a surface that defines a void 3110 internal to the shell and shaped to receive the tooth in the desired position and wherein the protrusion is configure to apply the force to a side of the tooth opposite form the void to cause movement of the tooth toward the void (see figs. 6, 7a, pars. 31-32, 35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the appliance taught by Kopelman with the void taught by Tseng in order to accommodate movement of the tooth (see par. 31 of Tseng). 
With respect to claim 4, Kopelman teaches the removable dental appliance further comprises a second bendable flap integrally formed with the appliance body to extends form a second hinge axis of the shell, and  wherein the second bendable flap is configured to apply a second force to a second side of the tooth opposite from the first bendable flap (see fig. 19, par. 146). Kopelman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the surface of the shell further defines a second portion of the void, wherein the removable dental appliance further comprises a second bendable flap integrally formed with the appliance body and the second bendable flap is configured to apply a second force to a second side of the tooth opposite form the second portion of the void to cause movement of the tooth toward the second portion of the void.
Tseng teaches the surface of the shell further defines a second portion of the void 3110 (see fig. 6, such that the void is on both the lingual and buccal side of the tooth), wherein the removable dental appliance further comprises a second protrusion 32 integrally formed with the appliance body and the second protrusion is configured to apply a second force to a second side of the tooth opposite form the second portion of the void to cause movement of the tooth toward the second portion of the void (see figs. 6, 7a, pars. 32, 35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the appliance taught by Kopelman with the void taught by Tseng in order to accommodate movement of the tooth (see par. 31 of Tseng).
With respect to claim 7, Kopelman teaches the bendable flap is positioned relative to the second bendable flap to cause a couple (see fig. 19).
Kopelman teaches the invention as substantially claimed and discussed above. Kopelman further teaches an embodiment in which the appliance body defines at least one stress concentration reduction region 210 adjacent to the hinge axis (see figs. 2a-2b, such that the ends of the discontinuity is a hinge axis). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the embodiment of Kopelman teaching the flap with the embodiment including the stress concentration reduction region in order to prevent undesired lengthening of the flap (see par. 116, i.e. it prevents it from ripping).  
With respect to claim 14, wherein the appliance body comprising a unitary biocompatible polymeric material (pars. 104, 109, such that the material is biocompatible since the device is used in the mouth).
With respect to claim 16, wherein the appliance body defines a flap boundary region extending from a first terminal point of the bendable flap to a second terminal point of the bendable flap (such that that the first terminal point is a left side and the second terminal point is the right side of the flap, see figs. 14a-15d, 18a-18c) and wherein the flap boundary region comprises at least one of a cutout and elastomeric polymer (see figs. 14a-15d, 18a-18c, pars 104, 109 such that the materials of the flap including the boundary region are made of elastomeric polymers).
Kopelman discloses with respect to claim 19, an ordered set of removably dental appliances configured to reposition one or more teeth of a patient (par. 100), at least one removably dental appliance 1400/1600/1700/1800/1900 in the set of removably dental appliance comprising an appliance body configured to at least partially surround a plurality of teeth of a patient (see figs. 14a-19, pars. 144-146), the appliance body defining a shell configured to receive a tooth of the plurality of teeth in an initial position (see abstract, par. 100) and a bendable flap 1406/1602/1702/1902 integrally formed with the appliance body to extend from a hinge axis of the shell (see figs. 14a-19, such that the figures show a position at rest and then the flap rotated about a hinge axis when placed on the tooth), wherein a rest position of the bendable flap intrudes into a space of the shell and the flap is not in contact with an elastomeric material having a lower elastic modulus than the body (par. 110, specifically “The one or more discontinuities can include one or more cuts, flaps,…” and “an orthodontic appliance can include one or more discontinuities without using any elastic member, such that the forces applied to the teeth are modulated through the use of discontinuities alone.”), wherein the bendable flap is configured to apply a force to a side of the tooth to cause movement of the tooth when the removable dental appliance is worn by the patient, and wherein the bendable flap is displaced into a deformed position to cause the force when the removable dental appliance is worn by the patient and the tooth is received in the shell (see abstract, pars. 144-146, 154, see figs. 16a-17c, see par. 110 regarding discontinuities including flaps being used without elastics). Kopelman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the shell comprising a surface that defines a void internal to the shell and shaped to receive the tooth in the desired position, wherein the bendable flap is configured to apply the force to the side of the tooth opposite from the void to cause movement of the tooth toward the void when the removable dental appliance is worn by the patient. 
Tseng teaches a removable dental appliance comprising an appliance body 31 configured to at least partially surround a plurality of teeth of a patient, the appliance body defining a shell 312/313 configured to receive a tooth of the plurality of teeth in an initial position and a protrusion 32 configured to apply a force to the tooth to cause movement of the tooth toward the desired position when the removeable dental appliance is worn by the patient, wherein the shell comprises a surface that defines a void 3110 internal to the shell and shaped to receive the tooth in the desired position and wherein the protrusion is configure to apply the force to a side of the tooth opposite form the void to cause movement of the tooth toward the void (see figs. 6, 7a, pars. 31-32, 35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the appliance taught by Kopelman with the void taught by Tseng in order to accommodate movement of the tooth (see par. 31 of Tseng). 

With respect to claim 27, Kopelman further teaches wherein the shape of the bendable flap is selected to control an amount and direction of the force (pars. 84, 110, such that the discontinuities are the flaps).
With respect to claim 30, Kopelman further teaches wherein the bendable flap comprises a protrusion 1702 configured to contact a surface of the tooth (see fig. 17c, par. 145).
With respect to claim 33, it is noted that the limitations including “a three-dimensionally printed biocompatible polymeric material” are being interpreted as a product by process limitation. That is, that the appliance is made by three dimensional printing. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to appliance to show an unobvious difference. It is noted that since the prior art of Kopelman teaches the appliance made using rapid prototyping (see par. 108), the appliance of Kopelman would be the same as that claimed.
With respect to claim 36, Kopelman further teaches the bendable flap is configured to apply a force to an attachment affixed to the tooth to cause movement of the tooth toward a desired position when the removable dental appliance is worn by the patient (see figs. 14a-15d, par. 154).
With respect to claim 21, Kopelman teaches the invention as substantially claimed and discussed above including the bendable flap is configured to apply the force to a side of the tooth opposite from the desired direction of movement, however, does not specifically teach the shell comprises a surface that defines a void internal to the shell and shaped to receive the tooth in the desired position and wherein the bendable flap is configured to apply the force to a side of the tooth opposite form the void to cause movement of the tooth towards the void.
Tseng teaches a removable dental appliance comprising an appliance body 31configured to at least partially surround a plurality of teeth of a patient, the appliance body defining a shell 312/313 configured to receive a tooth of the plurality of teeth in an initial position and a protrusion 32 configured to apply a force to the tooth to cause movement of the tooth toward the desired position when the removeable dental appliance is worn by the patient, wherein the shell comprises a surface that defines a void 3110 internal to the shell and shaped to receive the tooth in the desired position and wherein the protrusion is configure to apply the force to a side of the tooth opposite form the void to cause movement of the tooth toward the void (see figs. 6, 7a, pars. 31-32, 35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the appliance taught by Kopelman with the void taught by Tseng in order to accommodate movement of the tooth (see par. 31 of Tseng). 
With respect to claim 22, Kopelman teaches the removable dental appliance further comprises a second bendable flap integrally formed with the appliance body to extends form a second hinge axis of the shell, and  wherein the second bendable flap is configured to apply a second force to a second side of the tooth opposite from the first bendable flap (see fig. 19, par. 146). Kopelman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the surface of the shell further defines a second portion of the void, wherein the removable dental appliance further comprises a second bendable flap integrally formed with the appliance body and the second bendable flap is configured to apply a second force to a second side of the tooth opposite form the second portion of the void to cause movement of the tooth toward the second portion of the void.
Tseng teaches the surface of the shell further defines a second portion of the void 3110 (see fig. 6, such that the void is on both the lingual and buccal side of the tooth), wherein the removable dental appliance further comprises a second protrusion 32 integrally formed with the appliance body and the second protrusion is configured to apply a second force to a second side of the tooth opposite form the second portion of the void to cause movement of the tooth toward the second portion of the void (see figs. 6, 7a, pars. 32, 35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the appliance taught by Kopelman with the void taught by Tseng in order to accommodate movement of the tooth (see par. 31 of Tseng).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (2015/0216627) in view of Tseng (2014/0370452) as applied to claim 1 above, and further in view of Leslie-Martin et al. (2013/0078594).
Kopelman/Tseng teaches the invention as substantially claimed and discussed above, however, does not specifically teach the appliance body further comprises a reinforcing structure on or adjacent to the bendable flap and wherein the reinforcing structure is configured to increase the stiffness of at least a portion of the bendable flap.
Leslie-Martin teaches an appliance body comprising a protrusion 184 extending into a space in the shell and configured to apply a force to the tooth, wherein a reinforcing structure 186 is on the protrusion and wherein the reinforcing structure is configured to increase the stiffness of at least a portion of the protrusion (see fig. 7, par. 68). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the flap taught by Kopelman/Tseng to include a reinforcing structure as taught by Leslie-Martin to apply a larger force to the tooth as desired.  
Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Kopelman does not teach the shell comprising an internal void, however, it is noted that the prior art of Tseng has been used to teach the limitations of the internal void as claimed, therefore, the applicants arguments are moot.
The applicant further argues that the prior art of Kopelman does not teach the flap is not in contact with an elastomeric material having a lower elastic modulus than the body, however, as discussed above in detail, Kopelman teaches in paragraph 110, “The one or more discontinuities can include one or more cuts, flaps,…” and “an orthodontic appliance can include one or more discontinuities without using any elastic member, such that the forces applied to the teeth are modulated through the use of discontinuities alone.” Therefore, Kopelman teaches the claimed limitation of the flap not being in contact with any elastomeric material having a lower elastic modulus than the body as claimed and therefore the applicant’s arguments are not persuasive.
The applicant argues that the prior art of Tseng used to teach the void does not cure the deficiencies of Kopelman, however, as discussed above, Kopelman teaches the limitation of the flap not being in contact with any elastomeric material having a lower elastic modulus than the body as claimed and therefore, the applicant’s arguments are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/1/2022